DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/930,236, filed on July 15, 2020.  In response to Examiner’s Non-Final Rejection of September 30, 2021, Applicant on January 31, 2022, amended claims 1, 12, 19 and 20. Claims 1-20 are pending in this application and have been rejected below. 

Information Disclosure Statement
The Third-Party Information Disclosure Statement (IDS) Submission filed on September 28, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The claim objections of claim 12 is  hereby withdrawn pursuant to applicant’s amendments.

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1, 12 and 19. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-20.

Response to Arguments
Applicant's Arguments/Remarks filed January 31, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed January 31, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant argues Enfish (see pg. 9, Applicant Remarks) and states in the present case, Applicant's specification explains that traditional, manual methods for technician assignment and scheduling are often slow, inflexible, and/or non-optimal. Technicians may generate different amounts of revenue based on a plurality of factors in addition to availability, and an optimal schedule should consider these factors, and, for example, optimize revenue from all performed jobs. Even traditional models, which may be operable on a computer device, run into similar issues with regard to efficient scheduling and dispatching. 
Independent claim 1 addresses those technical issues by providing a method for operating a computer dispatching system. Applicant cites limitations from claim 1 (see pg. 9-10, Applicant Remarks).
Accordingly, the claimed method provides a novel and non-obvious method of operating a dispatching computer system, which comprises a unique architecture including data stores and model stores usable to uniquely determine available, relevant technicians, generate job value prediction information (e.g., estimating generated revenue from the job), and use the job value prediction information to generate a dispatching schedule. In particular, the claimed systems and methods uniquely incorporate a plurality of factors and data to efficiently operate a dispatching computer system and generate a dispatching schedule in ways that cannot be accomplished through or reduced to organizing human activity.
	In response, Examiner respectfully disagrees. Examiner finds, the present claims are not comparable to the technical improvements disclosed in Enfish. In regards to Enfish, the claims assert improvements in computer capabilities (i.e., the self-referential table for a computer database, which achieves benefits over conventional databases). Enfish disclosed sufficient support in the specification that the claims were directed to a specific implementation of a solution to a problem in the software arts. The present claim is not comparable to the database improvements disclosed in Enfish.  Optimizing revenue based on various factors and using the claimed system to efficiently operate a dispatching computer system and generate a dispatching schedule are considered improvements to an existing business process and not a technology, technological field or computer related technology. Applicant’s invention aims to solve a business problem— dispatch and schedule management—rather than a technological one. 
	Additionally, Examiner respectfully reminds Applicant that novelty and non-obviousness, have no bearing on whether a claim recites an abstract idea. The Federal Circuit has made this clear -rejecting an argument substantially similar to Applicants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree . . . that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.").

Regarding the 35 U.S.C. 101 rejection, Applicant states in accordance with this recent guidance, Applicant submits that the claims are clearly integrated into practical applications of the alleged exception. The present claims are directed towards the practical applications of efficiently operating a dispatching computer system having a unique architecture and methodology for generating and providing technician dispatching schedules. The dispatching computing system uniquely comprises a data store comprising technician information and availability, and a model store comprising a plurality of models associated with at least one tenant, and usable to generate job value prediction information. The dispatching computing system is uniquely configured to determine available service technicians, determine technician availability, generate the job value prediction information, generate a dispatching schedule, and provide the dispatching schedule to user devices. 
Accordingly, the claims recite sufficient detail and specificity to impose meaningful limits on the judicial exception (i.e., organizing human activity), and the detailed claims do not demonstrate an effort to monopolize the judicial exception. Therefore, in view of the USPTO's most recent guidance regarding Step 2A, Applicant submits that the claims cannot be considered to be directed to a judicial exception, i.e., an abstract idea.
 
In response, Examiner respectfully disagrees. Examiner notes Diamond v. Diehr discloses an example that recites meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. The claim is directed to the use of the Arrhenius equation in an automated process for operating a rubber‐molding press. The court found the claim recites meaningful limitations along with the judicial exception including installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, constantly recalculating the cure time and opening the press at the proper time. These limitations sufficiently limit the claim to the practical application of molding rubber products and are clearly not an attempt to patent the mathematical equation and thus recite improvements to the technology. There is no similar technology, technological problem or solution here. Examiner finds the claims still recite an abstract idea of generating and providing a dispatching schedule based on the data analysis of various factors does not integrate the abstract idea into a practical application. Examiner respectfully reminds Applicant, regardless of the complexity and/or granularity, data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). The general purpose computer elements/structure, similar to the claimed inventions system, used to apply a judicial exception, by use of instruction implemented on a computer, has not been found by the courts to integrate the abstract idea into a practical application; see MPEP 2106.05(f). Examiner maintains the additional elements in the claim are recited at a high level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea and perform functions that amounts to insignificant extra-solution activity.  

Regarding the 35 U.S.C. 101 rejection, Applicant argues BASCOM (see pg. 11, Applicant Remarks) and states here, when the steps of the claim are considered in combination, they provide specific technical improvements to systems and methods for operating dispatching computer systems, and providing a generated dispatching schedule to one or more user devices. The present invention provides specific improvements to conventional methods by enabling efficient, streamlined consideration of a plurality of factors to optimize technician schedules, as well as the ability to tailor such schedules based on job value predictions and optimization of one or more factors. The claims also do not preempt any underlying idea, and specifically recite features related to determining appropriate technicians for a service request, determining time windows, generating job value predictions, generating a dispatching schedule, and providing such schedules to user devices. Therefore, Applicant submits that the claims recite non-conventional  and specific limitations that, when considered in combination, present improvements in the related art, and recite significantly more than any alleged abstract idea. 
For at least the reasons given above, Applicant contends that all claims of the present application are directed to patentable subject matter under 35 U.S.C. § 101 and requests that the rejections be withdrawn.

In response Examiner respectfully disagrees. Examiner notes BASCOM was found eligible based on considerations relevant to Part 2B (does the claim as a whole amount to significantly more than the abstract idea) of the two-part framework outlined in MPEP § 2106; where claim 1 "carve[s] out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts". In contrast, the amended claim does not recite similar features. Examiner finds, Applicant is attempting to say the Step 2A-Prong One elements, the abstract idea (i.e. dispatch and schedule management), is what makes the claim eligible. However Applicant, provides no detailed explanation to the configuration of the ordered combination of elements (i.e. computer, remote computing device, data store, non-transitory computer-readable storage medium and system). 
Additionally, Examiner respectfully notes, the analysis in Step 2B addresses the question on whether an additional element (or combination of additional elements) represents well-understood, routine and/or conventional activities. Examiner finds, Applicant is attempting to say the Step 2A-Prong One elements, the abstract idea, is what makes the claim eligible. Again, Applicant has provided no detailed explanation to the configuration of the combination of additional elements nor has Applicant identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a technical problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significantly more than the judicial exception. Thus, Examiner maintains the claims recite addition elements used as tools to perform the instructions of the abstract idea without disclosing limitations that integrates the abstract idea into a practical application, nor do these elements provide meaningful limitations that transforms the judicial exception into significantly more than the abstract idea itself. Examiner finds the claims currently do not disclose any unconventional computer functions that can be considered significantly more than the judicial exception. Applicant has not identified any disclosure that would alter this analysis. 
Furthermore, Examiner respectfully reminds Applicant, although preemption is considered, the two-part analysis is used to determine patent eligibility. Preemption concerns are, thus fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pyre-emptied, the claim should be eligible for patent protection"). For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Applicant’s arguments, see pg. 12-15, filed January 31, 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are directed towards a method, claims 12-18 are directed towards a non-transitory computer-readable storage medium and claims 19 and 20 are directed towards apparatus, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating work schedules based on technician availability and a job value prediction.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, receiving a request for scheduling a job, the request including location information; determining a list of service technicians with a skill set corresponding to the request, and associated availability for each listed service technician; determining a list of time windows to which the received request can be assigned, each time window associated with a respective service technician from the list of service technicians; generating job value prediction information for each time window, using at least one of a plurality of models to estimate generated revenue from the job based on stored job information, an identified time window, and the respective technician and generating a dispatching schedule based on the job value prediction information, wherein the dispatching schedule schedules a selected service technician from the list of service technicians to undertake the job by associating the selected service technician with the identified time window and a type of service associated with the job  constitutes methods based on commercial interactions and managing relationships or interactions between people. The recitation of the dispatching computer system, remote computing device and data store(s) does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 12 and 19 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving, from a remote computing device, a request for scheduling a job, the request including location information, at least one data store comprising technician information and availability, wherein the plurality of models are stored in a model store of the dispatching computer system and providing the dispatching schedule to at least one user device associated with the dispatching computer system, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a dispatching computer system, remote computer device, data store, model store and user device at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The non-transitory computer-readable storage medium embodying program executable by a processor for implementing a method recited in claim 12 and dispatching computer system comprising a processor that executes instructions out of a memory in claim 19 also amount to no more than using generic computer components as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claims 12 and 19 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a dispatching computer system comprising a processor that executes instructions out of a memory, remote computer device, data store, model store, user device and non-transitory computer-readable storage medium and apparatus amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II) (see at least Specification [0069]-[0070]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 7-11 and18 recite sending, receiving and accessing limitations respectively, which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, Claims 2-6, 8, 9, 11, 13-17 and 20 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claim 1.  Therefore claims 2-11, 13-18 and 20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al., U.S. Publication No. 2013/0290063 [hereinafter Diaz], in view of Winter et al., U.S. Publication No. 2007/0015518 [hereinafter Winter], and further in view of Brown et al., U.S. Publication No. 2020/0411170 [hereinafter Brown].

Referring to Claim 1, Diaz teaches: 
	A computer-implemented method for operating a dispatching computer system, the method comprising:
	determining, based on at least one data store comprising technician information and availability, a list of service technicians with a skill set corresponding to the request, and associated availability for each listed service technician (Diaz, [0019]-[0020]), “The machine-readable storage medium… contains or stores executable instructions 122, 124. Thus, the processor 110 may fetch, decode, and execute accessing instructions 122… workforce allocation system 100 includes an input function 130 in communication with the accessing instruction 122 to introduce input data. The input data used in the workforce allocation plan may include resource data that describes a number of employee resources”.
Diaz teaches generating a workforce allocation plan that maps employees to tasks and minimizes workforce cost to total demand fulfillment (see par. 0010), but Diaz does not explicitly teach: 
receiving, from a remote computing device, a request for scheduling a job, the request including location information;
determining, based on the at least one data store, a list of time windows to which the received request can be assigned, each time window associated with a respective service technician from the list of service technicians; 
	generating job value prediction information for each time window, using at least one of a plurality of models to estimate generated revenue from the job based on stored job information, an identified time window, and the respective technician, 
	wherein stored job information comprises at least one of a job status or assignment information, and 
	wherein the plurality of models are stored in a model store of the dispatching computer system, and each model is associated with at least one tenant;
	generating a dispatching schedule based on the job value prediction information, wherein the dispatching schedule schedules a selected service technician from the list of service technicians to undertake the job by associating the selected service technician with the identified time window and a type of service associated with the job; and
	providing the dispatching schedule to at least one user device associated with the dispatching computer system.

However Winter teaches: 
receiving, from a remote computing device, a request for scheduling a job, the request including location information (Winter, [0126]), “the customer communication module 114 can be configured to prompt a potential customer to input a customer request. The customer communication module is also configured to receive a request (response of other input) from the potential customer to have an agent travel to the customer's location”; (Winter, [0135]), “… the customer user interface 124 can receive the customer request”; (Winter, [0034]), “The customer communication module can also be configured to receive a customer acknowledgement from the customer in response to the transmitted notification and wherein the mobile communication device communicates a customer status message to the particular agent in response to receiving the customer acknowledgement”; (Winter, [0046]-[0047]; [0019]);
determining, based on the at least one data store, a list of time windows to which the received request can be assigned, each time window associated with a respective service technician from the list of service technicians (Winter, [0065]), “The SMM 102 automatically manages individual mobile resource schedules based upon system inputs that can include, but are not limited to, customer service orders, defined job task profiles with standard task intervals, individual mobile resource skill profiles, route optimization schedules for each mobile resource, mobile resource location tracking data and customer contact preferences with associated contact numbers…Other actions under control of the SMM 102 include…control of the storage and management of dynamic real-time data necessary to manage and optimize appointment schedules of mobile resources”; (Winter, [0081]), “For a given day's planned activities within the end-user defined service area, the ROM 106 examines total work order demand, the job-skill profiles of available mobile resources, standard task intervals and geographic location of pending orders, and allocates work orders to individual mobile resources to minimize travel time and complete the maximum number of work orders”; (Winter, [0065]), “automatically manages individual mobile resource schedules based upon system inputs that can include, but are not limited to, customer service orders, defined job task profiles with standard task intervals, individual mobile resource skill profiles, route optimization schedules for each mobile resource, mobile resource location tracking data and customer contact preferences with associated contact numbers”, Examiner considers task intervals to teach time windows; (Winter, [0074]), “appointments can be scheduled based upon particular service intervals for each requested product and/or service”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the workforce allocation plan in Diaz to include the received request and task intervals as taught by Winter. The motivation for doing this would have been to improve the method of determining a plan for assigning employees or resources to particular tasks in Diaz (see par. 0002) to efficiently include the results of providing improved utilization of the mobile agent's time, increased productivity, and improved customer satisfaction (see Winter par. 0130).
Diaz teaches one or more mathematical models used in the generation of the workforce allocation plan for employee resources may be optimized, for example in light of an evaluation performed on the workforce allocation plan (see par. 0010), but the combination of Diaz in view of Winter does not explicitly teach: 
	generating job value prediction information for each time window, using at least one of a plurality of models to estimate generated revenue from the job based on stored job information, an identified time window, and the respective technician, 
	wherein stored job information comprises at least one of a job status or assignment information, and 
	wherein the plurality of models are stored in a model store of the dispatching computer system, and each model is associated with at least one tenant;
	generating a dispatching schedule based on the job value prediction information, wherein the dispatching schedule schedules a selected service technician from the list of service technicians to undertake the job by associating the selected service technician with the identified time window and a type of service associated with the job; and
	providing the dispatching schedule to at least one user device associated with the dispatching computer system.

However Brown teaches: 
generating job value prediction information for each time window, using at least one of a plurality of models to estimate generated revenue from the job based on stored job information, an identified time window, and the respective technician (Brown, [0134]), “employ one or more task optimization models/functions that schedule tasks (in terms of timing and location) and assign resources (e.g., in terms of which workers, supplies, etc.) to the tasks in an arraignment that results in maximizing utilization of available resources. These resource utilization optimization models can thus be configured to determine, based on the system needs (e.g., the tasks to be performed) how to assign the available healthcare workers in the most efficient and effective manner given the system need and their qualifications/capabilities, locations, etc. For example, in accordance with these embodiments, the one or more task optimization models can be configured to optimize utilization of available resource by minimizing amounts of time in which healthcare workers are not performing tasks, by maximizing the amount of time the healthcare workers perform tasks they are most proficient in, by maximizing revenue, by minimizing losses, etc. …”; (Brown, [0034]), “. The system can further evaluate the information using various machine learning models and/or optimization models/algorithms to determine how to schedule performance of the tasks with respect to time and location and how to assign resources (e.g., workers and optionally non-human resources) to the tasks in a manner that results in performing the tasks in the most efficient and effective manner, using the right resources at the right time for the right patient in the right place”; (Brown, [0044]; [0062]), “databases”, 
	wherein stored job information comprises at least one of a job status or assignment information (Brown, [0053]), “the resource assessment module 114 can receive dynamic operating data 104 that tracks or facilitates tracking performance of healthcare tasks by the respective healthcare workers in real-time, such as information regarding if a healthcare worker is currently performing a healthcare task, what tasks respective healthcare workers are currently performing, scheduled tasks the respective workers are scheduled to perform (including where and when), timing of imitation of tasks and status of progression through the tasks (e.g., to facilitate determining expected time of completion of the tasks)”; (Brown, [0037]), “The at least one memory 124 can store executable instructions (e.g., the task assessment module 110, the resources assessment module 114, and the task scheduling and resource assignment optimization module 118) that when executed by the at least one processor 122”, and 
	wherein the plurality of models are stored in a model store of the dispatching computer system, and each model is associated with at least one tenant (Brown, [0045]), “The healthcare delivery optimization server device 108 can further evaluate the dynamic operating data 104 and the static/semi-static system data 106 using various machine learning models and/or optimization models/algorithms to determine how to optimize the operations of individual operating entities with respect to scheduling and managing performance of all healthcare tasks at the individual operating entities in a manner that results in the most efficient and effective utilization of available system resources while accounting for the collective and personal needs and preferences of all patients”; (Brown, [0041]);
	generating a dispatching schedule based on the job value prediction information, wherein the dispatching schedule schedules a selected service technician from the list of service technicians to undertake the job by associating the selected service technician with the identified time window and a type of service associated with the job (Brown, [0137]), “the task optimization analysis component 702 can further identify that have not been assigned to a healthcare worker or (or group of healthcare workers) and/or that have otherwise not been scheduled with respect to time, location and/or healthcare worker for performing the task. In this regard, in some embodiments for each "unassigned/unscheduled" tasks, the filtering component 704 can select a subset of the healthcare workers that are qualified/capable to perform the task as determined based on defined capability/qualification restrictions associated with the task and worker capability/quality information associated with the respective workers. The task optimization analysis component 702 can further restrict assignment (e.g., using one or more optimization models) of the healthcare workers to the respective pending tasks based on those subsets of qualified/capable workers to perform the respective tasks and additional criteria/constraints associated with the tasks (e.g., location constraints, time constraints, etc.), the workers (e.g., regarding availability, performance rating, system preferences, worker preferences, etc.), the patients (e.g., patient preferences, and the like). For example, in some implementations in which the defined worker capability information comprises preference classifications for the different types of healthcare tasks representative of relative preference for performance of the different types of healthcare tasks by the respective healthcare workers (e.g., the system preference rating and the worker preference rating information in FIG. 8), the task optimization analysis component 702 can further determine the task assignment scheme using an optimization function that favors assigning healthcare workers to tasks for which they have a higher system and/or worker preference rating as opposed to a lower system and/or worker preference rating”; (Brown, [0138]; [0153]); and
	providing the dispatching schedule to at least one user device associated with the dispatching computer system (Brown, [0148]), “… The healthcare tasks can include all known healthcare tasks for integrated healthcare system or subsets of the tasks grouped by a defined grouping criterion, such as by operating entity, by location, by patient, by healthcare worker, by timeframe, etc. The task assignment component 714 can further provide the task scheduling and resource assignment information 126 to task management administrators and/or the healthcare workers directly to facilitate performing the healthcare tasks in accordance with the prescribed optimal scheduling and resource assignment scheme”; (Brown, [0060]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the optimization model and workforce allocation plan in Diaz to include the modeled predictions and dispatch schedule as taught by Brown. The motivation for doing this would have been to improve the method of determining a plan for assigning employees or resources to particular tasks in Diaz (see par. 0002) to efficiently include the results of coordinating and optimizing resource utilization (see Brown par. 0002).

Referring to Claim 6, the combination of Diaz in view of Winter in view of Brown teaches the computer-implemented method of claim 1. Diaz teaches workforce allocation plan is generated, taking into account the first and second sets of employee resource pairings from the first and second bipartite graphs, to develop the workforce allocation plan that includes the optimal solution with the maximum number of the user's resource preferences (see par. 0014), but Diaz does not explicitly teach:
performed on a scheduled basis at regular intervals.
However Winter teaches: 
performed on a scheduled basis at regular intervals (Winter, [0116]), “agent/mobile resource receives real-time service delivery requests and scheduled appointments… the Route Optimizer in 612 determines the next candidate customer appointment for the field worker considering the updated worker location, customer location, and customer contact time interval and the CCM 114 contacts the next customer to confirm availability at 614. This exemplary embodiment continues throughout the field worker's scheduled work period”; (Winter, [0067]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the workforce allocation plan in Diaz to include the real-time limitations as taught by Winter. The motivation for doing this would have been to improve the method of determining a plan for assigning employees or resources to particular tasks in Diaz (see par. 0002) to efficiently include the results of providing improved utilization of the mobile agent's time, increased productivity, and improved customer satisfaction (see Winter par. 0130).

Referring to Claim 7, the combination of Diaz in view of Winter in view of Brown teaches the computer-implemented method of claim 1. Diaz teaches generating workforce allocation plans (see par. 0014), but Diaz does not explicitly:
further comprising sending an alert to a user device of the selected service technician, the alert identifying the identified time window, the job, and the job location information.

However Winter teaches: 
further comprising sending an alert to a user device of the selected service technician, the alert identifying the identified time window, the job, and the job location information (Winter, [0033]), “The system management module further provides for scheduling the selected tasks for the particular agent and initiating the mobile device communication module to communicate the task profiles for the scheduled tasks to the particular agent”;  (Winter, [0081]), “For a given day's planned activities within the end-user defined service area, the ROM 106 examines total work order demand, the job-skill profiles of available mobile resources, standard task intervals and geographic location of pending orders, and allocates work orders to individual mobile resources to minimize travel time and complete the maximum number of work orders. Once individual mobile resource schedules have been determined, the day's scheduled appointments and tasks can be transmitted to the mobile resource via user-defined data screens under the control of the MDCM 108”; (Winter, [0135]), “notifying the mobile agent via the mobile agent device 234 of the request of the potential customer P2”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the workforce allocation plan in Diaz to include the real-time limitations as taught by Winter. The motivation for doing this would have been to improve the method of determining a plan for assigning employees or resources to particular tasks in Diaz (see par. 0002) to efficiently include the results of providing improved utilization of the mobile agent's time, increased productivity, and improved customer satisfaction (see Winter par. 0130).

Referring to Claim 8, the combination of Diaz in view of Winter in view of Brown teaches the computer-implemented method of claim 1. Diaz teaches generating workforce allocation plans (see par. 0014), but Diaz does not explicitly:
further comprising:
receiving information from a user device that identifies a time that the selected service technician arrived at a site that corresponds to the job location information;
receiving information from the user device that identifies a time that the selected service technician completed the job;
identifying a job duration by subtracting the job completion time from the job arrival time;
updating the job information to include the job duration.

However Winter teaches: 
further comprising:
receiving information from a user device that identifies a time that the selected service technician arrived at a site that corresponds to the job location information (Winter, [0138]), “the notification event can include …an arrival time”; (Winter, [0060]), “A report can include operational data such as, by way of example, task completions…working periods for an agent, completion of a type of task…task lengths, transmit times, arrival times”; 
receiving information from the user device that identifies a time that the selected service technician completed the job (Winter, [0060]), “A report can include operational data such as, by way of example, task completions…working periods for an agent, completion of a type of task…task lengths, transmit times, arrival times”; (Winter, [0079]); 
identifying a job duration by subtracting the job completion time from the job arrival time (Winter, [0060]), “A report can include operational data such as, by way of example …task lengths”; and 
updating the job information to include the job duration (Winter, [0060]), “A report can include operational data such as, by way of example …task lengths”; (Winter, [0065]), “transmission of job completion data to the CSRM 120”; (Winter, [0120]), “. Upon delivery completion, the worker updates the delivery status 822, and the worker's location is updated in 812”; (Winter, [0079]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the workforce allocation plan in Diaz to include the task limitations as taught by Winter. The motivation for doing this would have been to improve the method of determining a plan for assigning employees or resources to particular tasks in Diaz (see par. 0002) to efficiently include the results of providing improved utilization of the mobile agent's time, increased productivity, and improved customer satisfaction (see Winter par. 0130).

Referring to Claim 9, the combination of Diaz in view of Winter in view of Brown teaches the computer-implemented method of claim 1. Diaz teaches work allocation plans that map tasks to employees (see par. 0010), but Diaz does not explicitly teach: 
further comprising:
receiving information from a user device that identifies additional work that can be performed at a site that corresponds to the job location information; and 
updating the job information to identify the additional work that can be performed at the job site.

However Winter teaches: 
further comprising:
receiving information from a user device that identifies additional work that can be performed at a site that corresponds to the job location information (Winter, [0079]), “… displays user-defined work order details for scheduled appointments and can also include additional task and job completion field entries that are completed by the mobile resource upon job completion and transmitted to the MDCM 108…; and 
updating the job information to identify the additional work that can be performed at the job site (Winter, [0079]), “displays user-defined work order details for scheduled appointments and can also include additional task and job completion field entries…Upon job completion, the MDCM 108 can communicate or update information for the next scheduled service appointment assigned to the mobile resource and transmit the updated template information via the appropriate network and network interface”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the workforce allocation plan in Diaz to include the information limitations as taught by Winter. The motivation for doing this would have been to improve the method of determining a plan for assigning employees or resources to particular tasks in Diaz (see par. 0002) to efficiently include the results of providing improved utilization of the mobile agent's time, increased productivity, and improved customer satisfaction (see Winter par. 0130).

Referring to Claim 11, the combination of Diaz in view of Winter in view of Brown teaches the computer-implemented method of claim 9. Diaz teaches: 
further comprising:
accessing the list of service technicians and associated availability for each listed service technician, the list of service technicians comprising service technicians respectively associated with a skill set corresponding to the work (Diaz, [0020]), “when the workforce allocation plan relates to a workforce allocation problem, the resource data may identify a number of employees and their qualifications for specific jobs or tasks”; (Diaz, [0042]), “each optimization node in the set of first optimization nodes to indicate which of the corresponding employee resources are available for allocation to the demands of the employees resources to satisfy the workforce allocation plan”.
Diaz teaches generating workforce allocation plans (see par. 0014), Diaz does not explicitly:
	additional work;
identifying a second time window to which the received additional work can be assigned; and
scheduling the selected service technician or another service technician of the list of service technicians to undertake the work by associating the selected service technician or the another service technician with the time window and the additional work.

However Winter teaches: 
further comprising:
additional work (Winter, [0079]), “… displays user-defined work order details for scheduled appointments and can also include additional task and job completion field entries that are completed by the mobile resource upon job completion and transmitted to the MDCM 108…;
identifying a second time window to which the received additional work can be assigned (Winter, [0081]), “For a given day's planned activities within the end-user defined service area, the ROM 106 examines total work order demand, the job-skill profiles of available mobile resources, standard task intervals and geographic location of pending orders, and allocates work orders to individual mobile resources to minimize travel time and complete the maximum number of work orders”; (Winter, [0065]), “automatically manages individual mobile resource schedules based upon system inputs that can include, but are not limited to, customer service orders, defined job task profiles with standard task intervals, individual mobile resource skill profiles, route optimization schedules for each mobile resource, mobile resource location tracking data and customer contact preferences with associated contact numbers”; (Winter, [0074]), “appointments can be scheduled based upon particular service intervals for each requested product and/or service”; and
scheduling the selected service technician or another service technician of the list of service technicians to undertake the additional work by associating the selected service technician or the another service technician with the time window and the additional work (Winter, [0056]), “a customer request that includes a customer requested delivery period or appointment time and the system management module can select the agent as a function of the customer requested delivery period. Additional factors can also be utilized in this selection, such as the availability agent, the skills and/or inventor of the agent”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the workforce allocation plan in Diaz to include the additional work as taught by Winter. The motivation for doing this would have been to improve the method of determining a plan for assigning employees or resources to particular tasks in Diaz (see par. 0002) to efficiently include the results of providing improved utilization of the mobile agent's time, increased productivity, and improved customer satisfaction (see Winter par. 0130).

Referring to Claim 12, Diaz teaches: 
A non-transitory computer-readable storage medium having embodied thereon a program executable by a processor for implementing a method for operating a dispatch computer system (Diaz, [0019]), the method comprising:
Claim 12 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Referring to Claim 19, Diaz teaches: 
A dispatching computer system, comprising (Diaz, [0018]-[0019]):
a memory (Diaz, [0017]; [0019]);
a processor that executes instructions out of the memory to (Diaz, [0019]):
Claim 19 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claims 2-4, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al., U.S. Publication No. 2013/0290063 [hereinafter Diaz], in view of Winter et al., U.S. Publication No. 2007/0015518 [hereinafter Winter], in view of Brown et al., U.S. Publication No. 2020/0411170 [hereinafter Brown], and further in view of Sarkar et al., U.S. Publication No. 2013/0191843 [hereinafter Sarkar]. 

Referring to Claim 2, the combination of Diaz in view of Winter in view of Brown teaches the computer-implemented method of claim 1. Diaz further teaches: 
solving the bipartite graph by iteratively removing edges until no two nodes are linked by more than one edge (Diaz, [0042]), “… The optimal cost is determined by assigning the optimal cost to each optimization edge that extends between one of the first optimization nodes and one of the second optimization nodes”.
Diaz teaches workforce allocation plan is generated, taking into account the first and second sets of employee resource pairings from the first and second bipartite graphs, to develop the workforce allocation plan that includes the optimal solution with the maximum number of the user's resource preferences (see par. 0014), but the combination of Diaz in view of Winter does not explicitly:
wherein generating the list of time windows further comprises:
generating a bipartite graph comprising a first set of nodes associated with time windows associated with a particular technician of the list of service technicians, a second set of nodes associated unassigned jobs, and edges interlinking nodes of the first set of nodes and nodes of the second set of nodes, each edge associated with a cost value; and
solving the bipartite graph by iteratively removing edges until no two nodes are linked by more than one edge.

However Sarkar teaches: 
wherein generating the list of time windows further comprises:
generating a bipartite graph comprising a first set of nodes associated with time windows associated with a particular technician of the list of service technicians, a second set of nodes associated unassigned jobs, and edges interlinking nodes of the first set of nodes and nodes of the second set of nodes, each edge associated with a cost value (Sarkar, [0021]), “, a minimum cost flow analysis is performed, wherein a bipartite graph or flow network is generated such that the set of tasks for a job, T, is matched with the set of available slots… given a flow network N(T, S), the total cost of the flow may be minimized using techniques known in the art, wherein N is a flow network having an origin, T, and a destination, S. Referring to FIG. 2, an exemplary bipartite graph is provided showing the edge weights between unscheduled tasks and the slots. In this embodiment, each task provides a supply of one unit to the system. Each supply unit may be allocated to a slot for fulfillment and each slot is capable of fulfilling one unit of supply in the system… It is to be understood that the cost of the edge from a task to the unscheduled node, U, is zero. Higher priority tasks are to be favored in the system such that they have a lower edge cost in comparison to lower priority tasks…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the bipartite graph in Diaz to include the nodes and edges limitations as taught by Sarkar. The motivation for doing this would have been to improve the method of determining a plan for assigning employees or resources to particular tasks in Diaz (see par. 0002) to efficiently include the results of matching the suitability of a node to the characteristics of a task (see Sarkar par. 0014).

Referring to Claim 3, the combination of Diaz in view of Winter in view of Brown in view of Sarkar teaches the computer-implemented method of claim 2. Diaz teaches assigning a cost to each edge in the bipartite graph (see par. 0025), but the combination of Diaz in view of Winter does not explicitly teach: 
wherein the cost is a negative value based on a predicted value of work associated with a first respective node of the second set of nodes and a technician multiplier associated with a second respective node of the first set of nodes. 

However Sarkar teaches: 
wherein the cost is a negative value based on a predicted value of work associated with a first respective node of the second set of nodes and a technician multiplier associated with a second respective node of the first set of nodes (Sarkar, Table 4, [0021]), “a minimum cost flow analysis is performed… Min_cost_flow add Source and sink in the graph. add edges from source to all the tasks T with flow equal to task supply and cost equal to zero add edges from slots S and node U to sink with flow equal to slot demand compute the max flow in the graph find the negative cost cycles in the residual graph while negative cost cycles exist in the residual graph update the graph by the flow corresponding to negative cost cycle return”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the bipartite graph in Diaz to include the cost limitations as taught by Sarkar. The motivation for doing this would have been to improve the method of determining a plan for assigning employees or resources to particular tasks in Diaz (see par. 0002) to efficiently include the results of matching the suitability of a node to the characteristics of a task (see Sarkar par. 0014).

Referring to Claim 4, the combination of Diaz in view of Winter in view of Brown in view of Sarkar teaches the computer-implemented method of claim 2. Diaz further teaches: 
wherein solving the bipartite graph further comprises executing a maximum-flow-minimum-cost solver on the bipartite graph (Diaz, [0027]), “After mapping instructions 124 have created a bipartite graph and assigned any associated costs, any of a number of methods may be used to find a minimum-cost (or maximum-cost) matching for the graph, which may comprise a plurality of edges without common vertices”; (Diaz, [0043]).

Claim 13 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 15 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al., U.S. Publication No. 2013/0290063 [hereinafter Diaz], in view of Winter et al., U.S. Publication No. 2007/0015518 [hereinafter Winter], in view of Brown et al., U.S. Publication No. 2020/0411170 [hereinafter Brown], in view of Sarkar et al., U.S. Publication No. 2013/0191843 [hereinafter Sarkar], and further in view of Koike-Akino, U.S. Publication No. 2016/0233979 [hereinafter Koike-Akino]. 

Referring to Claim 5, the combination of Diaz in view of Winter in view of Brown in view of Sarkar teaches the computer-implemented method of claim 2. Diaz teaches a series of bipartite graphs (see par. 0035), but the combination of Diaz in view of Winter in view of Sarkar does not explicitly teach: 
wherein iteratively removing edges from the bipartite graph further comprises performing simulated annealing over the bipartite graph.

However Koike-Akino teaches: 
wherein iteratively removing edges from the bipartite graph further comprises performing simulated annealing over the bipartite graph (Koike-Akino, [0042]), “PCM has an equivalent representation by a bipartite graph, wherein each column, row, and non-zero element of the PCM are represented, respectively, by a variable node, a check node, and an edge connecting between one variable node and one check node”; (Koike-Akino, [0051]), “The heuristic optimizer 811 can use any optimization algorithms such as differential evolution, evolutionary strategy, genetic algorithm, simulated annealing, particle swarm optimization, Nelder-Mead, and quasi-Newton method, to minimize the required SNR… The RSNR search 815 uses a tentative SNR value 816 to check if a finite-iteration decoder can decode the LDPC codes having the given degree distribution at the SNR value, by using the EXIT trajectory analysis 820”; (Koike-Akino, [0068]), “the heuristic optimizer 811 searches for the best irregular band matrix, e.g., by using simulated annealing, genetic algorithm, and differential evolution, in terms of the minimum possible required SNR… which comprise the window size W as well as the decoding iteration n and the demodulation iteration m”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the bipartite graph in Diaz to include the simulation limitations as taught by Koike-Akino. The motivation for doing this would have been to improve the method of determining a plan for assigning employees or resources to particular tasks in Diaz (see par. 0002) to efficiently include the results of providing more accurate performance prediction (see Koike-Akino par. 0066).

Claim 16 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al., U.S. Publication No. 2013/0290063 [hereinafter Diaz], in view of Winter et al., U.S. Publication No. 2007/0015518 [hereinafter Winter], in view of Brown et al., U.S. Publication No. 2020/0411170 [hereinafter Brown], and further in view of Rivere, U.S. Publication No. 2013/0090969 [hereinafter Rivere]. 

Referring to Claim 10, the combination of Diaz in view of Winter in view of Brown teaches the computer-implemented method of claim 9. Diaz teaches a user may be a manager or management at a business or organization (see par. 0011), but the combination Diaz in view of Winter does not explicitly teach:
further comprising sending an authorization to the user device indicating that the additional work can be performed by the selected service technician, wherein the additional work is performed based at least in part on the authorization.

However Rivere teach:
further comprising sending an authorization to the user device indicating that the additional work can be performed by the selected service technician, wherein the additional work is performed based at least in part on the authorization (Rivere, [0170]), “The confirmation is enabled by "comm set ON" noting that managers are involved in the communications sessions”; (Rivere, [0175]), “Managerial confirmation may be required for these various events. Further, the system is flexible enough such that the customer is given some information but not all the information. Managerial confirmation is typically required before customer information is released to the customer”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the users in Diaz to include the confirmation limitations as taught by Rivere. The motivation for doing this would have been to improve the method of determining a plan for assigning employees or resources to particular tasks in Diaz (see par. 0002) to efficiently include the results of improving work force capability, productivity and visibility as well as improving the quality of the customer experience (see Rivere par. 0008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hadfield (US 20200334723 A1) – The present embodiments relate to generation of an object model for unifying a proration calculation process for one or more clients of service providers. A first set of input parameters associated with a client subscribing to a service offered by a service provider may be identified. The first set of input parameters may include at least a scheduled duration, a value associated with the scheduled duration, and a proration calculation. A first time period associated with the client representing a duration that the client utilized the service may be identified. An overlap period representing the overlap between the scheduled duration and the first time period may be determined. A first prorated value may be generated by executing the proration calculation associated with the client. The prorated value may be based on the overlap period and the first set of input parameters. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624